Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on 01/28/2020.  Applicant amended claims 15 and 22-26.  No claims were added and claim 21 was cancelled. Claims 15, 19, 20 and 22-26 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2020 has been entered. 

Response to Remarks
The 35 USC § 103(a) rejection of claims 15 and 19-26 as being unpatentable over Caligor (US 9,659,260) in view of in view of Nagar et al (US 8,738,414) and Cary (US 2005/0222971) is withdrawn in light of Applicants’ amendments and remarks.  However, a new rejection has been raised as indicated below.




Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15, 19, 20 and 22-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Each claims recites multiple recitations of “a path” which renders the claims indefinite.  For example, the claims recite the following: “the path association storage device stores the project item and the task item in the storage device as tree structure data by establishing a path subsequent to the project item as a path of the task item.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 19, 20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyama (US 7,406,432).
Concerning claims 15, 24, 25 and 26, Motoyama discloses a computer system, (method and product): 
a storage device configured to store a task item as a high-order to-do item to be done by a user and a schedule item as a low-order to do item required for putting the task item into practice, and configured to store a to-do period of the task item and a binding period when the user is bound 
an input device configured to accept input of the task item and the schedule item to be done to put the task item into practice, and configured to input of a to-do period to perform the task item and a binding period when the user is bound to perform the schedule item (Motoyama, Fig. 1, Ele. 102, input devices at workstations of distributed members, such as Fig. 2, Ele. 214); 
a decision unit configured to determine, in a state where the task item and the to-do period to perform the task item are stored in the storage device, whether or not the binding period of the schedule item input via the input device is within the range of the to-do period of the task item (Motoyama, col. 16, lines 1-10, determines whether the child tasks fall within the period of the parent task object); and 
a processor configured to a control storage operation by the storage device by performing storage processing of instructing the storage device to store the schedule item input and its associated binding period such that the schedule item input and the task item, done by the schedule item are managed uniformly, wherein the high-order to-do item further includes a project item created to achieve a predetermined purpose (Motoyama, col. 15, lines 56-65, the task data structure is defined as an object class 1700 and may be implemented as a vector),
the processor includes a path association storage processor configured to associate the project item and the task item required for putting the project item into practice and storing in the storage device using a path, the path being a string defining a location of data in a computer (Motoyama, col. 10, lines 5-32, project participants upload their work product using the directory 602 and links, such as described for Figs 7A and 7B;  col. 10, lines 32-44, index 700 any other indexes linked to the directory 602, includes links to actual files stored in the database 106), and

disables the storage processing if a determination has been made by the decision unit that the binding period that the binding period is out of the range of the to-do period (Motoyama, col. 16, lines 5-11, “if the actual end date of the task represented by task object 1840 is updated to be later than the actual end date represented by sibling task object 1850, then the parent task object 1820 requires an update to reflect the current actual end date of the parent task, and the schedule data of task object 1820 is updated accordingly”—this means the system will not save as is), and 
in a situation where the schedule item of the user input device and the task item of an immediately higher order than the schedule item of the user are interlinked and stored in the storage device, when the schedule item of the user that is by the same person as a particular user, the schedule item being of a lower order than the task item, and its associated binding period are newly input disables the storage processing when the binding period of the already stored schedule item and the newly input binding period overlap  (Motoyama, col. 16, lines 12-28, parent references of parent object 1820 are accessed to identify any parents of task object 1820, so that a determination can be made as to whether the schedule data of the parent task object at the next higher level requires updating as a result of the change to the schedule data of task object 1840 and the resultant change to object 1820. For example, the parent references of object 1820 points to task object 1800. Task object 1800 is accessed to identify its child references. For example, the vector of lower-level references for task object 1800 points to the three children tasks of task object 1800, which are task object 1810, task object 1820, and task object 1830. Once the child tasks are identified, the schedule data for the child task objects (i.e., 1810, 1820, and 1830) is accessed and analyzed to determine whether any of the schedule dates of their 
Concerning claim 19, Motoyama discloses the computer system of claim 15, further comprising an association display device configured to display, in association with each other, the task items and the schedule items that are stored and interlinked with each other in the storage device (Motoyama, Fig. 20, depicting a task list and calendar). 
Concerning claim 20, Motoyama discloses the computer system of claim 19, wherein the association display device displays a part of the to-do period to perform the task item as the binding period of the schedule item (Motoyama. Fig. 12, example of an individual task list/schedule; col. 15, lines 49-65, discussing Fig. 18 which depict the association of the tasks). 
Concerning claim 22, Motoyama discloses the computer system of claim 15, wherein 
the association display device includes a tree display device configured to display, in a tree form, the project item and the task items based on the tree structure data (Motoyama, col. 17, 8-29, describing a method of depicting the task hierarchy in a tree display), and 
the input device allows the user to select, as items to be interlinked either the to-do item including the project item or the task items displayed by the tree display device, and to create and input new to-do items associated with the selected to-do items (Motoyama, col. 17, lines 46-57, user can use the online-task scheduler to enter new data).
Concerning claim 23, Motoyama discloses the computer system of claim 15, wherein when the project item and the task item associated with the project item are stored in the storage device in association with each other, the input device accepts input of a link to the task item as an object related to a project item that is different from the project item (Motoyama, col. 7, lines 56-60, e.g., a picture), and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cui discloses a system for managing activities in  project management 
Feinsmith discloses a method of activity management using asynchronously shared activity data objects and journal data items
Motoyama discloses a method of project management over a network
Riley discloses an enterprise-level project organizer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624